    Case 1:16-cv-02778-LAP-GWG Document 55 Filed 10/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LARRY MCNAIR,

                 Plaintiff,
                                           No. 16 Civ. 2778 (LAP)
        -against-
                                                   ORDER
N.Y.C.D.O.C. COMM. JOSEPH
PONTE, et al.,
                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    Mr. McNair initiated this action in 2016, amended the

complaint in 2017, and, since then, has not taken any steps to

move the case forward.      (Dkt. nos. 2, 44.)   On August 8, 2019,

the Court issued an order reminding Mr. McNair of his obligation

to respond to Defendants’ pending motion to dismiss and warning

him that “failure to respond may result in dismissal of the

action.”   (Dkt. no. 53.)     That was over a year ago, and the

Court has not heard anything from Mr. McNair in the interim.

Accordingly, this action is dismissed for failure to prosecute.

    Federal Rule of Civil Procedure 41(b) authorizes courts to

dismiss an action “[i]f the plaintiff fails to prosecute or to

comply with . . . a court order.”      Fed. R. Civ. P. 41(b); see

also La Sane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d

Cir. 2001) (“[I]t is unquestioned that Rule 41(b) . . . gives

the district court authority to dismiss a plaintiff’s case sua
    Case 1:16-cv-02778-LAP-GWG Document 55 Filed 10/02/20 Page 2 of 3



sponte for failure to prosecute.”).      When deciding whether to

dismiss a case under Rule 41(b), courts must consider: (1) the

duration of the plaintiff’s inactivity; (2) whether the

plaintiff was advised that his conduct could result in

dismissal; (3) whether defendant is likely to suffer prejudice;

(4) the balance between the court’s “interest in managing its

docket” and “plaintiff’s interest in receiving an opportunity to

be heard;” and (5) “the efficacy of a sanction less draconian

than dismissal.”   Baffa v. Donaldson, Lufkin & Jenrette Sec.

Corp., 222 F.3d 52, 63 (2d Cir. 2000) (citations omitted).

    Having considered the above factors, the Court finds that

dismissal is warranted here, as Mr. McNair has remained dormant

since 2017 despite the Court’s express warning over one year ago

that further inertia could lead to dismissal.        The proper

sanction, however, is dismissal without prejudice.        See Amoroso

v. County of Suffolk, No. 08 Civ. 826, 2010 WL 2985864, at *3

(E.D.N.Y. July 21, 2010) (“[D]ismissal without prejudice (rather

than with prejudice) is appropriate in order to strike the

appropriate balance between the right to due process and the

need to clear the docket and avoid prejudice to defendant by

retaining open lawsuits with no activity.”).

    For the foregoing reasons, the case is dismissed without

prejudice under Rule 41(b).     The Clerk of the Court shall mark




                                   2
    Case 1:16-cv-02778-LAP-GWG Document 55 Filed 10/02/20 Page 3 of 3



the action closed and all pending motions denied as moot and

shall mail a copy of this order to Mr. McNair.


SO ORDERED.

Dated:   October 2, 2020
         New York, New York




                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.




                                   3
